           Case 1:21-cv-01146-JPB Document 1 Filed 03/22/21 Page 1 of 7




                 THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DEBRA JEAN VAN HORN,

       PLAINTIFF,
                                               CIVIL ACTION NO.
v.

SHELTON TRUCKING, LLC,
LARRY THOMAS HURLEY, JOHN
DOE and XYZ CORPORATIONS 1-5,

       DEFENDANTS.

__________________________________________________________________

                 CONSENT NOTICE OF REMOVAL
__________________________________________________________________

      COME NOW, Defendants Shelton Trucking, LLC, (“Shelton”) and Larry

Thomas Hurley (“Hurley”) (collectively “Defendants”) and hereby file this Notice

of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. In support of this

Notice, Defendants state as follows:

           PROCEDURAL BACKGROUND AND PREREQUISITES

      1.      Plaintiff commenced a civil action against Defendants on or about

January 15, 2021, in the State Court of Gwinnett County, State of Georgia, Civil

Action File No. 21-C-00302-S2 (the “State Court Action”).
           Case 1:21-cv-01146-JPB Document 1 Filed 03/22/21 Page 2 of 7




      2.      This Notice of Removal is timely under 28 U.S.C. § 1446(b) because

Defendants Shelton and Hurley were both served with a copy of the State Court

Action on March 17, 2021, via an acknowledgment of service.1

      3.      Pursuant to 28 U.S.C. § 1446(a), attached hereto as Exhibit A are

copies of all process and pleadings served upon Defendants to date in the State Court

Action. See Exhibit A.

      4.      A removal notice and a copy of the instant Notice of Removal shall be

filed with the Clerk of the State Court of Gwinnett County, State of Georgia, and

shall be served on Plaintiff. A true and correct copy of the removal notice that the

undersigned will file with the Clerk of the State Court for Cobb County, State of

Georgia is attached hereto as Exhibit B. See Exhibit B.

      5.      Removal to this Court is proper pursuant to 28 U.S.C. §§ 1441 and 1446

because the State Court Action is currently pending in this Judicial District.




1
 Plaintiff’s Complaint in the State Court Action originally named Hudson Insurance
Company as a Defendant. Hudson is a Delaware corporation incorporation with its
principal place of business located in New York. The Parties filed a Consent Motion
Dismissing Hudson without prejudice. The State Court signed an Order granting the
Consent Motion and dismissed Hudson as a party on March 18, 2021. See Exhibit
C.
                                          2
           Case 1:21-cv-01146-JPB Document 1 Filed 03/22/21 Page 3 of 7




                                Diversity Jurisdiction

      6.      Removal of this action is proper under 28 U.S.C. § 1332 because the

citizenships of the parties are fully diverse and the amount in controversy for

Plaintiff’s claim is more than $75,000.00 exclusive of interest and costs.

                           Complete Diversity of Citizenship

      7.      Both at the time the Complaint was filed and at the time of filing this

Notice of Removal, Plaintiff Debra Jean Van Horn was and has remained a citizen

of the State of Georgia.

      8.      Defendant Shelton Trucking, LLC, was at the time of the filing of this

Notice of Removal and was at the time of the commencement of this action a foreign

limited liability company organized under the laws of the State of Delaware with its

principal place of business at 1810 Avenue C, Birmingham, Alabama. The sole

member of Shelton Trucking, LLC, is P&S Transportation, LLC. The sole member

of P&S Transportation, LLC is P&S Acquisition, LLC. The sole member of P&S

Acquisition, LLC is P&S HoldCo, LLC. The sole member of P&S HoldCo, LLC is

PS FinCo 2, LLC. The sole member of PS FinCo 2, LLC is PS FinCo 1, LLC whose

sole member is PS Parent, LLC. The members of PS Parent, LLC are Goodwin

Enterprises, Inc. and OEP Capital Advisors, L.P. Goodwin Enterprises, Inc. is a

corporation organized under the laws of the State of Alabama with its principal place

                                           3
           Case 1:21-cv-01146-JPB Document 1 Filed 03/22/21 Page 4 of 7




of business at 1810 Avenue C, Birmingham, Alabama. OEP Capital Advisors, L.P.

is a Delaware limited partnership whose partners are residents of the following

country and states: Germany, Connecticut, New York, Illinois, and Massachusetts.

      9.      Defendant Hurley is a citizen and resident of the state of Alabama.

(Compl. ¶ 2.)

      10.     Accordingly, there exists complete diversity of citizenship between the

Plaintiff and all the Defendants.

                               Amount in Controversy

      11.     As a result of claimed injuries, Plaintiff alleges she has incurred and is

entitled to recover special and general damages, to include past and future “physical

pain and emotional pain and suffering.” (Compl. ¶¶ 31-32, Prayer for Relief.)

      12.     According to the Complaint, Plaintiff claims incurred medical special

damages in excess of $400,000.00. (Compl. ¶ 31.) Plaintiff also seeks non-economic

general damages and costs in an unspecified amount. (Compl. ¶ 32, Prayer for

Relief.)

      13.     Accordingly, based on Plaintiff’s allegations and the evidence of

special damages incurred to date presented, the amount in controversy in this case

exceeds $75,000.00.




                                           4
         Case 1:21-cv-01146-JPB Document 1 Filed 03/22/21 Page 5 of 7




      14.   Plaintiff consents and has no objection to the removal of this case to the

Northern District of Georgia, Atlanta Division.

      WHEREFORE, for the foregoing reasons, this Court has original jurisdiction

of this matter pursuant to 28 U.S.C. § 1332, and removal of the action to this Court

is proper pursuant to 28 U.S.C. § 1441. Defendants respectfully request that this

action proceed before this Court.

      Respectfully submitted this 22nd day of March, 2021.

THE FRY LAW FIRM                             O’DANIEL McDONALD, LLC


/s/Kimberly DeWitt Mowbray (signed           /s/Clay S. O’Daniel
w/express permission by CSO)
Randal E. Fry                                Clay S. O’Daniel
Georgia Bar No. 278799                       Georgia Bar No. 843070
Kimberly DeWitt Mowbray                      Joel P. Purser
Georgia Bar No. 567798                       Georgia Bar No. 748466
1720 Peachtree Street, NW, Suite 500         9040 Roswell Road, Suite 500
Atlanta, GA 30309                            Atlanta, GA 30350-3939
(404) 969-1284                               (404) 419-6300
(404) 969-1285 (fax)                         (404) 419-6301 (fax)
randy@thefryfirm.com                         codaniel@odmclaw.com
kimberly@thefrylawfirm.com                   wweston@odmclaw.com

Attorney for Plaintiff                       Attorneys for Defendant Shelton
                                             Trucking, LLC




                                         5
        Case 1:21-cv-01146-JPB Document 1 Filed 03/22/21 Page 6 of 7




McMICKLE, KUREY & BRANCH,
LLP

/s/Kevin P. Branch (signed w/express
permission by CSO)
Kevin P. Branch
Georgia Bar No. 111839
Elenore C. Klingler
Georgia Bar No. 425190
217 Roswell Street
Alpharetta, GA 30009
(678) 814-7800
(678) 824-7801 (fax)
kpb@mkblawfirm.com

Attorneys for Defendant Larry Thomas
Hurley




                                       6
          Case 1:21-cv-01146-JPB Document 1 Filed 03/22/21 Page 7 of 7




                         CERTIFICATE OF SERVICE

      This is to certify that I have this day served the Plaintiff’s counsel of record

with a copy of the within and foregoing CONSENT NOTICE OF REMOVAL OF

ACTION via mail and by using the CM/ECF system to the following attorneys of

record:

                            Kimberly DeWitt Mowbray
                               The Fry Law Firm
                            1720 Peachtree Street, NW
                                    Suite 500
                               Atlanta, GA 30309

                               Kevin P. Branch
                         McMickle, Kurey & Branch, LLP
                              217 Roswell Street
                            Alpharetta, GA 30009


      This 22nd day of March, 2021.

                                              /s/Clay S. O’Daniel
                                              Clay S. O’Daniel
